NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUN 30 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 15-15023

                 Plaintiff-Appellee,              D.C. No. 1:06-cv-01368-AWI-MJS

 v.
                                                  MEMORANDUM*
LOWELL BAISDEN,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Lowell Baisden appeals pro se from the district court’s judgment modifying

a permanent injunction under 26 U.S.C. § 7408 barring Baisden from promoting an

abusive tax scheme. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s legal conclusions, for clear error its factual findings, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion its decision to grant a permanent injunction and the

scope of the injunction. Columbia Pictures Indus., Inc. v. Fung, 710 F.3d 1020,

1030 (9th Cir. 2013). We affirm.

      The district court did not abuse its discretion by issuing the permanent

injunction, as modified, because the injunction “state[s] its terms specifically” and

“describe[s] in reasonable detail . . . the act or acts restrained.” Fed. R. Civ.

P. 65(d)(1); United States v. Kapp, 564 F.3d 1103, 1114 (9th Cir. 2009) (upholding

against a vagueness and overbreadth challenge an injunction prohibiting a

defendant from preparing tax returns claiming a specified tax deduction).

      We reject as meritless Baisden’s contentions that the injunction punishes

past conduct and violates his First Amendment rights. See United States v. Estate

Pres. Servs., 202 F.3d 1093, 1106 (9th Cir. 2000) (upholding against a First

Amendment challenge a 26 U.S.C. § 7408 injunction because it “proscribes only

fraudulent conduct” and defendants “may continue to publish legitimate tax

planning advice”).

      AFFIRMED.




                                           2                                        15-15023